    Case: 1:20-cv-03168 Document #: 44 Filed: 04/27/21 Page 1 of 3 PageID #:203




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


EDWIN GARCIA,

               Plaintiff,
                                                    Case No. 1:20-cv-03168
       v.
                                                    Hon. Andrea R. Wood
QUICKEN LOANS INC.,

               Defendant.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), IT IS HEREBY

STIPULATED AND AGREED by and between the Plaintiff, EDWIN GARCIA, and the

Defendant, QUICKEN LOANS, LLC (f/k/a Quicken Loans Inc.), through their respective counsel,

that: the above-captioned action against QUICKEN LOANS is dismissed with prejudice, with

each party to bear its own costs and attorneys’ fees.
    Case: 1:20-cv-03168 Document #: 44 Filed: 04/27/21 Page 2 of 3 PageID #:204




Dated: April 27, 2021                     Respectfully submitted,

EDWIN GARCIA                              QUICKEN LOANS, LLC

/s/ Nathan C. Volheim                     /s/ Anna-Katrina Christakis
Nathan C. Volheim
Counsel for Plaintiff                     Joseph F. Yenouskas (pro hac vice)
Sulaiman Law Group, Ltd.                  GOODWIN PROCTER LLP
2500 South Highland Ave., Suite 200       1900 N Street, N.W.
Lombard, Illinois 60148                   Washington, D.C. 20036
Phone: (630) 568-3056                     Tel.: (202) 346-4000
Fax: (630) 575-8188                       Fax: (202) 346-4444
nvolheim@sulaimanlaw.com                  jyenouskas@goodwinlaw.com

                                          Anna-Katrina S Christakis (ARDC# 6242675)
                                          Alan M. Ritchie (ARDC# 6329217)
                                          Pilgrim Christakis LLP
                                          321 North Clark Street, 26th Floor
                                          Chicago, IL 60654
                                          (312) 939-0920
                                          kchristakis@pilgrimchristakis.com
                                          aritchie@pilgrimchristakis.com

                                          Attorneys for Defendant Quicken Loans, LLC
    Case: 1:20-cv-03168 Document #: 44 Filed: 04/27/21 Page 3 of 3 PageID #:205




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 27, 2021, I caused a true and correct copy of the foregoing to

be served upon counsel of record as of this date by electronic filing.



                                                      /s/ Anna-Katrina Christakis
